Case: 13-13225    Date Filed: 04/07/2014   Page: 1 of 3


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13225
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 1:08-cr-20479-UU-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

RENOL MURAT,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (April 7, 2014)

Before WILSON, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

      Renol Murat, proceeding pro se, appeals the district court’s denial of his

second request for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). Murat
              Case: 13-13225     Date Filed: 04/07/2014   Page: 2 of 3


pled guilty to one count of being a felon in possession of a firearm (Count 1),

18 U.S.C. § 922(g), one count of possession with intent to distribute crack cocaine

(Count 2), 21 U.S.C. § 841(a)(1), and one count of possession of a firearm in

furtherance of a drug trafficking felony (Count 3), 18 U.S.C. § 924(c)(1)(A). He

received a sentence of 60 months’ imprisonment as to Counts 1 and 2, and 60

months’ imprisonment as to Count 3.

      On appeal, Murat argues that that the Fair Sentencing Act of 2010 (FSA),

Pub. L. No. 111-220, § 2(a), 124 Stat. 2372, should apply retroactively to

eliminate the statutory mandatory minimum in his pre-FSA sentencing, which

occurred in December 2008. He also raises an equal-protection challenge based on

an alleged disparity in treatment between those sentenced before and after the

enactment of the FSA.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2).” United States v. Jones, 548 F.3d

1366, 1368 (11th Cir. 2008) (per curiam).

      The district court determined that it lacked jurisdiction over Murat’s motion

because Murat’s sentence was based on a mandatory minimum. See United States

v. Mills, 613 F.3d 1070, 1078 (11th Cir. 2010) (“The law is clear that a sentencing

court lacks jurisdiction to consider a § 3582(c)(2) motion, even when an

amendment would lower the defendant’s otherwise-applicable Guidelines


                                          2
              Case: 13-13225     Date Filed: 04/07/2014   Page: 3 of 3


sentencing range, when the defendant was sentenced on the basis of a mandatory

minimum.”). Even if the district court had jurisdiction, Murat’s FSA claim would

still fail because the “FSA is not a guidelines amendment by the Sentencing

Commission, but rather a statutory change by Congress, and thus it does not serve

as a basis for a § 3582(c)(2) sentence reduction.” United States v. Berry, 701 F.3d

374, 377 (11th Cir. 2012) (per curiam). Additionally, the FSA does not apply to

defendants sentenced prior to the date the FSA was enacted, August 3, 2010. Id.

Murat was sentenced in December 2008, so the FSA clearly does not apply.

      Similarly, the district court correctly declined to hear Murat’s claim that his

sentence violates the equal protection clause because such a claim is not

cognizable under § 3582(c)(2). See United States v. Bravo, 203 F.3d 778, 782

(11th Cir. 2000) (noting that a § 3582(c)(2) motion does not grant jurisdiction to

hear a constitutional challenge to a sentence).

      Accordingly, we affirm the district court’s decision to deny Murat’s motion

for a reduced sentence.

      AFFIRMED.




                                          3